DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal processing unit configured to determine an occurrence of vibration due to the impact blow based on the temporal variations at positions in the scattering light intensity distribution, so as to identify an impact blow position on the optical fiber, and to associate the impact blow position on the optical fiber with a map position of the manhole whose cover has received the impact blow, so as to identify a position of the manhole expressed in terms of optical fiber length from the end” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Englund (US 2019/0197846), and further in view of Griffiths, Barry. "Developments in and applications of fibre optic intrusion detection sensors." Proceedings The Institute of Electrical and Electronics Engineers. 29th Annual 1995 International Carnahan Conference on Security Technology. IEEE, 1995, hereinafter ”Griffiths”.
Regarding claim 1, Englund teaches a position identification method (abstract, Figs. 1-5) comprising:
a first step of measuring (paragraph [0042]), from an end of an optical fiber (Fig. 1a, ref 105, Fig. 2, paragraph [0043]), a temporal variation in scattering light from the optical fiber when an impact blow is applied to a path of the optical fiber (paragraphs [0041]-[0043]), so as to obtain temporal variations in a scattering light intensity distribution in a longitudinal direction of the optical fiber (paragraphs [0041]-[0043]);
a second step of determining an occurrence of vibration due to the impact blow based on the temporal variations at positions in the scattering light intensity distribution, so as to identify an impact blow position on the optical fiber (paragraphs [0064]-[0066]); and
a third step of associating the impact blow position on the optical fiber with a map position of the impact blow, so as to identify a position expressed in terms of optical fiber length from the end (paragraphs [0062],[0065], [0070]).
Englund is silent regarding a manhole position identification method, measuring upon when an impact blow is applied to a cover of a manhole located on a path of the optical fiber, and a map position of the manhole whose cover has received the impact blow.
However, Griffiths teaches optical fiber sensing method including a manhole position identification method, measuring upon when an impact blow is applied to a cover of a manhole located on a path of the optical fiber, and a map position of the manhole whose cover has received the impact blow (pages 327-28, Buried Pressure Sensor, Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Englund with the teaching of Griffiths by including a manhole position identification method, measuring upon when an impact blow is applied to a cover of a manhole located on a path of the optical fiber, and a map position of the manhole whose cover has received the impact blow in order to detect disturbances to the cover for maintenance.
Regarding claim 2, Englund teaches wherein in the first step, predetermined vibration due to a designated frequency, temporal timing, or pulsation is applied as the impact blow (paragraphs [0056]-[0057]), and in the second step, the vibration due to the impact blow is detected by performing filtering processing for extracting a component of the predetermined vibration on a temporal variation signal at each of the positions in the scattering light intensity distribution (paragraphs [0056]-[0057]).  Griffiths teaches the cover, above.
Regarding claim 7, Englund teaches a position identification system to be connected to an end of an optical fiber, and configured to identify the position of a location on a path of the optical fiber (abstract, Figs. 1-), comprising:
an optical meter (Fig 1a, ref 102, paragraph [0042]) configured to measure, from the end, temporal variations in scattering light from the optical fiber when an impact blow is applied, so as to obtain temporal variations in a scattering light intensity distribution in a longitudinal direction of the optical fiber (paragraphs [0041]-[0043]); and
a signal processing unit (ref 114) configured to determine an occurrence of vibration due to the impact blow based on the temporal variations at positions in the scattering light intensity distribution, so as to identify an impact blow position on the optical fiber (paragraphs [0064]-[0066]), and to associate the impact blow position on the optical fiber with a map position of the impact blow, so as to identify a position expressed in terms of optical fiber length from the end (paragraphs [0062],[0065], [0070]).
Englund is silent regarding a locating a manhole, measuring upon when an impact blow is applied to a cover of a manhole located on a path of the optical fiber, and a map position of the manhole whose cover has received the impact blow.
However, Griffiths teaches optical fiber sensing including a locating a manhole, measuring upon when an impact blow is applied to a cover of a manhole located on a path of the optical fiber, and a map position of the manhole whose cover has received the impact blow (pages 327-28, Buried Pressure Sensor, Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Englund with the teaching of Griffiths by including a locating a manhole, measuring upon when an impact blow is applied to a cover of a manhole located on a path of the optical fiber, and a map position of the manhole whose cover has received the impact blow in order to detect disturbances to the cover for maintenance.
Regarding claim 8, Englund teaches further comprising a vibration mechanism configured to apply predetermined vibration due to a designated frequency, temporal timing, or pulsation, as the impact blow (paragraphs [0056]-[0057]), wherein the signal processing unit detects the vibration due to the impact blow by performing filtering processing for extracting a component of the predetermined vibration on a temporal variation signal at each of the positions in the scattering light intensity distribution (paragraphs [0056]-[0057]). Griffiths teaches the cover, above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Englund and Griffiths  as applied to claim 1 above, and further in view of Wilczek et al. (US 2021/0140122), hereinafter “Wilczek”.
Regarding claim 4, Englund is silent regarding wherein in the first step, applying the impact blow and measuring the temporal variations in the scattering light are synchronized with each other using a communication interface.
However, Wilczek teaches vibration monitoring (abstract) including wherein in the first step, applying the impact blow and measuring the temporal variations in the scattering light are synchronized with each other using a communication interface (paragraph [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Englund with the teaching of Wilczek by including wherein in the first step, applying the impact blow and measuring the temporal variations in the scattering light are synchronized with each other using a communication interface in order to map the time and location of the vibration.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Englund and Griffiths  as applied to claim 1 above, and further in view of Hayward et al. (US 2008/0088846), hereinafter “Hayward”.
Regarding claim 5, Englund teaches wherein in the first step, for the measurement of the temporal variations in the scattering light, optical time domain reflectometory is used that measures back scattering light generated by an incident light pulse (paragraph [0042]), and the frequency of the impact blow is set to a frequency (paragraph [0057], frequency 1-120 Hz) but is silent regarding having a period that is longer than a time period in which the light pulse makes a round trip through the optical fiber.
However, Hayward teaches optical sensing (abstract) including a time period in which the light pulse makes a round trip through the optical fiber (paragraph [0025], 25 mile cable having a 2.5 kHz pulse rate, this is a longer period than the 1-120 Hz impact frequency).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Englund with the teaching of Hayward by including a time period in which the light pulse makes a round trip through the optical fiber as the light pulse frequency cannot be reused until the prior pulse has completed a round trip in the fiber, paragraph [0025].
Regarding claim 6, Englund is silent regarding wherein the first step employs a method in which an optical interferometer is used to measure, from two ends of the optical fiber, a temporal variation in the scattering light.
However, Hayward teaches optical sensing (abstract) wherein the first step employs a method in which an optical interferometer is used to measure, from two ends of the optical fiber, a temporal variation in the scattering light (paragraph [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Englund with the teaching of Hayward by wherein the first step employs a method in which an optical interferometer is used to measure, from two ends of the optical fiber, a temporal variation in the scattering light in order to have an accurate measurement, using a known technique.
Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a manhole position identification method, the method comprising, among other essential elements, wherein in the second step, the vibration due to the impact blow is detected by calculating a spectrum of an envelope curve with respect to a temporal variation signal at each of the positions in the scattering light intensity distribution, and performing filtering processing for extracting a peak of the designated frequency on the spectrum, in combination with the rest of the limitations of claim 1 and the above claim.
Regarding claim 9, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a manhole position identification system, the system comprising, among other essential elements, wherein the signal processing unit detects the vibration due to the impact blow by calculating a spectrum of an envelope curve with respect to a temporal variation signal at each of the positions in the scattering light intensity distribution, and performing filtering processing for extracting a peak of the designated frequency on the spectrum, in combination with the rest of the limitations of claim 7 and the above claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877